Wilson, Chief Justice, delivered the opinion of the Court: This cause was originally tried before a justice of the peace, from whose decision in favor of Bennett, the plaintiff below, Kin-man took an appeal to the Circuit Court, and that Court upon the motion of both the plaintiff and the defendant, dismissed the appeal, and gave judgment against defendant, Kinman, for costs; from which decision he prosecutes this appeal. There is no bill of exceptions, nor any thing in the record from which we can learn what the subject matter of the suit was, or for what cause it was dismissed. We are therefore of opinion that the Circuit Court erred in giving judgment against the defendant below, for costs. If the cause was dismissed for the want of jurisdiction in the Court, it should have been dismissed at the costs of the plaintiff; or if it was on the plaintiff’s own motion, that his cause was dismissed, it ought to have been done at his costs. The judgment below is therefore reversed at the costs of the appellee. Judgment reversed.